Citation Nr: 9925295	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  95-38 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for prostatitis.  

2. Entitlement to service connection for stomach ulcers.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from January 1985 to 
October 1985.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a July 1995 rating decision, in 
which the RO denied the veteran's claims of entitlement to 
service connection for prostatitis and stomach ulcers.  The 
veteran filed an NOD in September 1995, and an SOC was issued 
by the RO that same month.  The veteran filed a substantive 
appeal in October 1995.  

The Board notes that the veteran had previously filed claims 
of service connection, inter alia, for prostatitis and 
stomach ulcers in November 1987.  He subsequently failed to 
report for a scheduled VA examination in April 1988, and the 
RO administratively denied the veteran's claims that same 
month based upon a lack of sufficient medical evidence by 
which to make a rating determination.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service medical records reflect treatment for prostatitis 
in August and September 1985.  

3. Service medical records do not reflect findings or a 
diagnosis of stomach ulcers.  

4. The veteran has not received post-service medical 
treatment for prostatitis or stomach ulcers.  

5. The veteran's assertion that he suffers from prostatitis 
and stomach ulcers, and that such disorders are related to 
service, is not supported by any medical evidence of 
record, and therefore is not plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for prostatitis and/or stomach ulcers.  
38 U.S.C.A. § 5107(a) (West1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he underwent a medical examination for purposes of 
enlistment into the U.S. Army in December 1984.  In a Report 
of Medical Examination, upon clinical evaluation, no 
complaints or findings were noted with respect to prostatitis 
or stomach ulcers.  In April 1985, during the course of the 
veteran's active service, he sought medical treatment 
complaining of nausea and vomiting, as well as cramping in 
the lower abdomen.  He reported no instances of diarrhea or 
constipation, and his appetite was noted as normal.  He noted 
a previous history of similar symptoms that, he indicated, 
had resolved spontaneously.  The examiner's impression was 
possible irritable colon.  

In August 1985, the veteran was reportedly seen at a private 
hospital in Danbury, Connecticut, and diagnosed with 
prostatitis.  He later sought treatment at an Army hospital 
clinic that same month and, upon clinical evaluation, there 
was evidence of suprapubic tenderness and a tender prostate.  
The examiner's assessment was prostatitis by history, "rule 
out" gonorrhea and urethral reflux.  Urology department 
consultations were requested in August and September 1985.  
The consultation request in September 1985, noted the veteran 
had had two episodes of prostatitis in one month, and had 
been seen earlier that September in a Danbury, Connecticut, 
hospital.  There is no record of an examination by the 
Urology department, following the consultation requests.  

Subsequently, in October 1985, the veteran separated from 
active service.  Prior to separation, he signed a Separation 
Medical Examination Option Statement, by which he indicated a 
desire not to undergo a separation medical examination.  That 
Statement was attested as witnessed by an Army Sergeant.

Thereafter, in July 1995, the veteran submitted a VA Form 21-
526 (Veteran's Application for Compensation or Pension) to 
the RO, filing claims of service connection for prostatitis 
and stomach ulcers.  In a rating action that same month, the 
RO denied the veteran's claims.  

In September 1995, the veteran filed an NOD, in which he 
contended that he had been treated for his prostatitis in 
September 1985 and diagnosed with stomach ulcers at that same 
time.  He noted that his problems with stomach ulcers had 
begun in basic training as a result of vomiting due to 
physical training.  The disorder, he reported, had been 
diagnosed at Ft. McClelland [sic] in Alabama and also at the 
Aberdeen Proving Ground in Maryland.  In addition, the 
veteran noted that he continued to suffer residuals from both 
prostatitis and stomach ulcers.  He also stated that he had 
not refused a separation medical examination prior to his 
discharge from the service, but had been denied an 
opportunity to be medically examined because of a 
technicality with his enlistment papers.  

Thereafter, in October 1995, the veteran submitted a VA Form 
9 (Appeal to the Board of Veterans' Appeals) to the RO.  In 
the Form 9, the veteran reported that an Army physician had 
informed him that he would have recurring episodes of 
prostatitis, and had advised him on ways to self-treat the 
disorder, which the veteran noted he was currently doing.  
The veteran indicated, however, that his prostatitis had 
become worse and that he would soon need to seek medical 
attention.  In addition, the veteran reported that, when he 
was treated for his stomach ulcers in service, the doctor had 
recommended that he drink milk to combat the burning pain in 
his stomach, and also advised him on methods for self 
treatment of the disorder.  

II.  Analysis

Our threshold question must be whether the veteran has 
presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Service connection for ulcers, peptic (gastric or duodenal) 
may be presumed, if the disorder became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Following a review of the evidence of record, the Board finds 
the veteran's claims of service connection for prostatitis 
and stomach ulcers are not well grounded.  In reaching this 
conclusion, we note that the veteran's service medical 
records do reflect treatment for prostatitis in August 1985, 
and apparent treatment in September 1985.  However, the 
veteran has reported that he has not undergone post-service 
medical treatment for prostatitis, noting that he has self-
treated the disorder when it has become necessary.  With 
respect to stomach ulcers, a review of the veteran's service 
medical records reveals a diagnosis of a possible irritable 
colon in April 1985, but no treatment or diagnosis for 
stomach ulcers.  As with prostatitis, the veteran has 
reported that he has not undergone post-service medical 
treatment for stomach ulcers, noting that he has self-treated 
the claimed disorder when it has become necessary.  
Therefore, with respect to the claims for prostatitis and 
stomach ulcers, the veteran has not presented competent 
medical evidence that he suffers any current disabilities.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic, under 38 C.F.R. § 3.303(b), when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, while the veteran was 
treated in service for prostatitis in 1985, he has submitted 
no evidence of post-service treatment for the disorder, and 
thus, there is no medical evidence that a current disability 
exists.  In addition, the veteran's service medical records 
do not reflect a diagnosis of stomach ulcers, and there has 
been no medical evidence of post-service medical treatment 
for the disorder.  Therefore, section 3.303(b) is not 
applicable to the veteran's claims.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, the veteran has not 
received any post-service medical treatment for either 
prostatitis or stomach ulcers, and thus there is no medical 
evidence of continuity of symptomatology.  Therefore this 
section is also not supportive of the veteran's claims.  


The Board thus concludes, given the nature of the veteran's 
treatment in service for prostatitis and the lack of 
treatment for stomach ulcers, in addition to a lack of 
documented post-service medical treatment for either 
disorder, and thus no medical evidence of current 
disabilities, that the veteran has not satisfied the 
threshold requirement for a well-grounded claim as set forth 
by the Court in Caluza, above.  

While we do not doubt the sincerity of the veteran's 
contentions that he suffers from prostatitis and stomach 
ulcers, and that both are related to service, our decision 
must be based upon competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that competent medical evidence must 
establish that a current disability exists, and then link 
that disability to a period of active military service.  
While the incurrence of prostatitis during service is not in 
dispute, no competent medical evidence has been presented 
establishing that the veteran currently suffers from 
prostatitis, or from stomach ulcers.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing that the veteran 
currently suffers from prostatitis or stomach ulcers.  Thus, 
the Board concludes that the veteran has not met the initial 
burden of presenting evidence of a well-grounded claim for 
service connection for those disabilities as required by 
38 U.S.C.A. § 5107(a).

The Board is cognizant of the veteran's representative's 
contention, in a VA Form 1-646 (Statement of Accredited 
Representative in Appealed Case) dated in May 1999, that the 
veteran should be afforded a VA examination to determine his 
present physical condition.  We note that both the Court of 
Appeals for Veterans Claims and the Court of Appeals for the 
Federal Circuit have held that 38 U.S.C.A. § 5107(a) requires 
that, if a well-grounded or plausible claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development.  See Morton v. West, 
___Vet.App. ___, No. 96-1517, slip op. at 5 (July 14, 1999) 
(noting that the Federal Circuit, in Epps v. Gober, supra, 
"rejected the appellant's argument that the Secretary's duty 
to assist is not conditional upon the submission of a well-
grounded claim").  In this instance, as noted above, the 
veteran has failed to provide medical evidence of any current 
disability with respect to prostatitis or stomach ulcers, and 
thus has not submitted well-grounded claims for those 
disorders.  Therefore, there is no required duty on the part 
of VA to assist in the claims' further development, which 
might possibly involve having the veteran undergo a VA 
medical examination.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claims for prostatitis and stomach ulcers, regardless of the 
fact that he currently is not shown to be suffering from 
disabilities that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims of service 
connection for prostatitis and stomach ulcers must be denied.  
See Epps v. Gober, supra.


ORDER

1. Entitlement to service connection for prostatitis is 
denied.  

2. Entitlement to service connection for stomach ulcers is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

